Case 18-17999-amc         Doc 54    Filed 11/06/19 Entered 11/06/19 10:28:43          Desc Main
                                    Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

 In re:
                                                             Bankruptcy No. 18-17999-amc
 Vivian Woodbury
        Debtor                                               Chapter 13

 Reverse Mortgage Solutions, Inc., as Servicer for Liberty
                                                             Hearing Date: December 3, 2019
 Home Equity Solutions, Inc. (fka Genworth Financial
 Home Equity Access, Inc.)                                   Hearing Time: 11:00 a.m
       Movant                                                Location: Courtroom #4
 v.                                                          900 Market Street
 Vivian Woodbury                                             Philadelphia, PA 19107
        Debtor/Respondent

 William C. Miller, Esquire
       Trustee/Respondent



     NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE
        Reverse Mortgage Solutions, Inc., as Servicer for Liberty Home Equity Solutions, Inc.
 (fka Genworth Financial Home Equity Access, Inc.), has filed a Motion for Relief from the
 Automatic Stay pursuant to 11 U.S.C. §362(d)(1) with respect to the Property located at 6320
 Cherokee Street, Philadelphia, PA 19144, and for such other and further relief as to the Court
 may deem just and proper.

          Your rights may be affected. You should read these papers carefully and discuss
          them with your attorney, if you have one in this bankruptcy case. (If you do not
          have an attorney, you may wish to consult an attorney.)

          1. If you do not want the court to grant the relief sought in the Motion or if you
             want the court to consider your views on the motion, then on or before November 22,
             2019, you or your attorney must filed a response to the Motion. (see Instructions
             on next page).

                 (a) File an answer explaining your position at:

                    Robert N.C. Nix, Sr. Federal Courthouse
                    900 Market Street, Suite 400
                    Philadelphia, PA 19107




                                                                                       18-17999-amc
                                                                                               MFR
Case 18-17999-amc      Doc 54    Filed 11/06/19 Entered 11/06/19 10:28:43             Desc Main
                                 Document     Page 2 of 2


      If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early
      enough that it will be received on or before the dates stated above; and

             (b) Mail a copy to the movant’s attorney:

                                                   Kevin M. Buttery Esquire
                                                   Robertson, Anschutz & Schneid, P.L.
                                                   6409 Congress Ave., Suite 100
                                                   Boca Raton, FL 33487
      2. If you or your attorney do not take the steps described in paragraphs 1(a) and 19(b)
         above and attend the hearing, the court may enter an order granting the relief
         requested in the motion.

      3. A hearing on the Motion is scheduled to be held before Chief Judge Magdeline D.
         Coleman on December 3, 2019, at 11:00 a.m., in Courtroom No. 4, United States
         Bankruptcy Court, 900 Market Street, Philadelphia, PA 19107. Unless the court
         orders otherwise, the hearing on this contested matter will be an evidentiary
         hearing.

      4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you
         if you request a copy from the attorney named in paragraph 1(b).

      5. You may contact the Bankruptcy Clerk’s Office in Philadelphia at 215-408-2800 or
         Reading at 610-208-5040 to find out whether the hearing has been canceled because
         no one filed a response.


Dated: November 6, 2019

                                                   Robertson, Anschutz & Schneid, P.L.
                                                   6409 Congress Ave., Suite 100
                                                   Boca Raton, FL 33487
                                                   Phone: 470-321-7112 x 221
                                                   Fax: 404-393-1425

                                                   By: /s/ Kevin Buttery
                                                   Kevin M. Buttery Esquire
                                                   Bar ID: 319438
                                                   Email: kbuttery@rascrane.com




                                                                                       18-17999-amc
                                                                                               MFR
